DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
 	The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
 	                                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-19 and 22-23 of U.S. Patent No. 11,004,835.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, 12-19 and 22-23 are broader and anticipate claims 1-21 of the current application.  	For instance, the limitation “a first coupling layer disposed over the first light-emitting diode, wherein the first coupling layer comprises scattering particles disposed in a polymeric matrix; or is dome-shaped and comprises scattering particles in a polymeric matrix; and a red light-emission layer comprising red-emitting quantum dots and scattering particles disposed in a polymeric matrix disposed over the first coupling layer” of claim 1 of patent no. 11,004,835 is broader and anticipates the narrower limitation “a first dome-shaped scattering layer disposed over the first light-emitting diode; and a red light-emission layer comprising red-emitting particles and scattering particles disposed in a polymeric matrix disposed over the first scattering layer” of claim 1 of the current application. The same limitation is repeated in independent claims 6, 8, 9 and 18. 	The rest of the limitations are similar and are therefore rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of patent no. 11,004,835.

              Current Application
       Patent No. 11,004,835
1. A pixel comprising: a substrate; a red sub-pixel on the substrate, the red sub-pixel comprising: a first light-emitting diode; 
a first dome-shaped scattering layer disposed over the first light-emitting diode; and 




a red light-emission layer comprising red-emitting particles and scattering particles disposed in a polymeric matrix disposed over the first scattering layer; 
a green sub-pixel on the substrate, the green sub-pixel comprising: a second light-emitting diode; a second dome-shaped scattering layer disposed over the second light- emitting diode; and 





a green light-emission layer comprising green-emitting particles and scattering particles disposed in a polymeric matrix disposed over the second scattering layer; and 
a blue sub-pixel on the substrate, the blue sub-pixel comprising: a third light-emitting diode.
1. A pixel comprising: a substrate; a red sub-pixel on the substrate, the red sub-pixel comprising: a first light-emitting diode; 
a first coupling layer disposed over the first light-emitting diode, wherein the first coupling layer comprises scattering particles disposed in a polymeric matrix; or is dome-shaped and comprises scattering particles in a polymeric matrix; and 
a red light-emission layer comprising red-emitting quantum dots and scattering particles disposed in a polymeric matrix disposed over the first coupling layer; 
a green sub-pixel on the substrate, the green sub-pixel comprising: a second light-emitting diode; a second coupling layer disposed over the second light-emitting diode, wherein the second coupling layer comprises scattering particles disposed in a polymeric matrix; or is dome-shaped and comprises scattering particles in a polymeric matrix; and 
a green light-emission layer comprising green-emitting quantum dots and scattering particles disposed in a polymeric matrix disposed over the second coupling layer; and 
a blue sub-pixel on the substrate, the blue sub-pixel comprising: a third light-emitting diode.
2. The pixel of claim 1, wherein each of the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode is a blue light-emitting diode.
2. The pixel of claim 1, wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are blue light-emitting diodes.
3. The pixel of claim 2, wherein the blue light-emitting diodes are gallium nitride- based diodes.
3. The pixel of claim 2, wherein the blue light-emitting diodes are gallium nitride-based diodes.
4. The pixel of claim 1, wherein the first light-emitting diode, the second light- emitting diode, and the third light-emitting diode are ultraviolet light emitting-diodes, and the blue sub-pixel comprises: a third dome-shaped scattering layer disposed over the third light-emitting diode; and a blue light-emission layer comprising blue-emitting particles and scattering particles disposed in a polymeric matrix disposed over the third scattering layer.
4. The pixel of claim 1, wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are ultraviolet light emitting-diodes, and the blue sub-pixel comprises: a third coupling layer disposed over the third light-emitting diode, wherein the third coupling layer is: (a) domed-shaped; (b) comprises scattering particles disposed in a polymeric matrix; or (c) dome-shaped and comprises scattering particles in a polymeric matrix; and a blue light-emission layer comprising blue-emitting quantum dots and scattering particles disposed in a polymeric matrix disposed over the third coupling layer.
5. The pixel of claim 1, wherein the first scattering layer is localized over the first light-emitting diode, the second scattering layer is localized over the second light-emitting diode, or the first and second scattering layers are localized over the first and second light- emitting diodes, respectively.
5. The pixel of claim 1, wherein the first coupling layer is localized over the first light-emitting diode, the second coupling layer is localized over the second light-emitting diode, or the first and second coupling layers are localized over the first and second light-emitting diodes, respectively.
7. The pixel of claim 1, wherein an emission surface area of the green sub-pixel is larger than an emission surface area of the red sub-pixel, and the emission surface area of the red sub-pixel is larger than an emission surface area of the blue sub-pixel.
6. The pixel of claim 1, wherein an emission surface area of the green sub-pixel is larger than an emission surface area of the red sub-pixel, and the emission surface area of the red sub-pixel is larger than an emission surface area of the blue sub-pixel.
6. A pixel comprising: a substrate; a red sub-pixel on the substrate, the red sub-pixel comprising: a first light-emitting diode; 
a first dome-shaped scattering layer disposed over the first light- emitting diode; and a red light-emission layer comprising red-emitting particles and scattering particles disposed in a polymeric matrix disposed over the first scattering layer; a green sub-pixel on the substrate, the green sub-pixel comprising: 




a second light-emitting diode; a second dome-shaped scattering layer disposed over the second light- emitting diode; and a green light-emission layer comprising green-emitting particles and scattering particles disposed in a polymeric matrix disposed over the second scattering layer; and a blue sub-pixel on the substrate, the blue sub-pixel comprising: 





a third light-emitting diode, wherein the first scattering layer is separated from the red light-emission layer by an interfacial region having a gradient in which the concentration of red-emitting particles in the interfacial region is lower near the first scattering layer than near the red light-emission layer, and/or wherein the second scattering layer is separated from the green light-emission layer by an interfacial region having a gradient in which the concentration of green-emitting particles in the interfacial region is lower near the second scattering layer than near the green light-emission layer.
7. A pixel comprising: a substrate; a red sub-pixel on the substrate, the red sub-pixel comprising: a first light-emitting diode; 
a first coupling layer disposed over the first light-emitting diode, wherein the first coupling layer: (a) is domed-shaped; (b) comprises scattering particles disposed in a polymeric matrix; or (c) is dome-shaped and comprises scattering particles in a polymeric matrix; and a red light-emission layer comprising red-emitting quantum dots and scattering particles disposed in a polymeric matrix disposed over the first coupling layer; a green sub-pixel on the substrate, the green sub-pixel comprising: 
a second light-emitting diode; 
a second coupling layer disposed over the second light-emitting diode, wherein the second coupling layer: (a) is domed-shaped; (b) comprises scattering particles disposed in a polymeric matrix; or (c) is dome-shaped and comprises scattering particles in a polymeric matrix; and a green light-emission layer comprising green-emitting quantum dots and scattering particles disposed in a polymeric matrix disposed over the second coupling layer; and a blue sub-pixel on the substrate, the blue sub-pixel comprising: 
a third light-emitting diode, wherein the first coupling layer is separated from the red light-emission layer by an interfacial region having a quantum dot concentration gradient in which the concentration of red-emitting quantum dots in the interfacial region is lower near the first coupling layer than near the red light-emission layer, and/or wherein the second coupling layer is separated from the green light-emission layer by an interfacial region having a quantum dot concentration gradient in which the concentration of green-emitting quantum dots in the interfacial region is lower near the second coupling layer than near the green light-emission layer.
8. A color conversion display device comprising: a display device substrate; a plurality of pixels arranged on the display device substrate, each pixel in the plurality of pixels comprising: a substrate; 
a red sub-pixel on the substrate, the red sub-pixel comprising: a first light-emitting diode; 
a first dome-shaped scattering layer disposed over the first light- emitting diode; and red light-emission layer comprising red-emitting particles and scattering particles disposed in a polymeric matrix disposed over the first scattering layer; 




a green sub-pixel on the substrate, the green sub-pixel comprising: a second light-emitting diode; a second dome-shaped scattering layer disposed over the second light-emitting diode; and 




a green light-emission layer comprising green-emitting particles and scattering particles disposed in a polymeric matrix disposed over the second scattering layer; and a blue sub-pixel on the substrate, the blue sub-pixel comprising: a third light-emitting diode; and a translucent protective layer disposed over the plurality of pixels.
8. A color conversion display device comprising: a display device substrate; a plurality of the pixels arranged on the display device substrate, each pixel in the plurality of pixels comprising: a substrate; 
a red sub-pixel on the substrate, the red sub-pixel comprising: a first light-emitting diode; 
a first coupling layer disposed over the first light-emitting diode, wherein the first coupling layer comprises scattering particles disposed in a polymeric matrix; or is dome-shaped and comprises scattering particles in a polymeric matrix; and a red light-emission layer comprising red-emitting quantum dots and scattering particles disposed in a polymeric matrix disposed over the first coupling layer; 
a green sub-pixel on the substrate, the green sub-pixel comprising: a second light-emitting diode; a second coupling layer disposed over the second light-emitting diode, wherein the second coupling layer comprises scattering particles disposed in a polymeric matrix; or is dome-shaped and comprises scattering particles in a polymeric matrix; and 
a green light-emission layer comprising green-emitting quantum dots and scattering particles disposed in a polymeric matrix disposed over the second coupling layer; and a blue sub-pixel on the substrate, the blue sub-pixel comprising: a third light-emitting diode; and a translucent protective layer disposed over the plurality of pixels.
9. A method of forming a pixel on a substrate comprising a first light emitting- diode, a second light-emitting diode, and a third light-emitting diode, the method comprising: forming a first confinement feature over the first light-emitting diode; depositing a first film-forming composition comprising scattering particles and curable organic molecules over the first light-emitting diode; curing the first film-forming composition to form a first scattering layer; depositing a first light emissive particle containing composition comprising red- emitting particles, scattering particles, and curable organic molecules over the first scattering layer; curing the first light emissive particle containing composition to form a red light- emission layer; forming a second confinement feature over the second light-emitting diode; depositing a second film-forming composition comprising scattering particles and curable organic molecules over the second light-emitting diode; curing the second film-forming composition to form a second scattering layer; depositing a second light emissive particle containing composition comprising green-emitting particles, scattering particles, and curable organic molecules over the second scattering layer; and curing the second light emissive particle containing composition to form a green light- emission layer.
9. A method of forming a pixel on a substrate comprising a first light emitting-diode, a second light-emitting diode, and a third light-emitting diode, the method comprising: forming a first sub-pixel confinement feature over the first light-emitting diode; depositing a first film-forming ink composition comprising scattering particles and curable organic monomers into or onto the first sub-pixel confinement feature over the first light-emitting diode; drying the first film-forming ink composition to form a first coupling layer; depositing a first quantum dot-containing ink composition comprising red-emitting quantum dots, scattering particles, and curable organic monomers into or onto the first sub-pixel confinement feature; drying the first quantum dot-containing ink composition to form a red light-emission layer comprising red-emitting quantum dots and scattering particles disposed in a polymeric matrix; forming a second sub-pixel confinement feature over the second light-emitting diode; depositing a second film-forming ink composition comprising scattering particles and curable organic monomers into or onto the second sub-pixel confinement feature over the second light-emitting diode; drying the second film-forming ink composition to form a second coupling layer; depositing a second quantum dot-containing ink composition comprising green-emitting quantum dots, scattering particles, and curable organic monomers into or onto the second sub-pixel confinement feature; and drying the second quantum dot-containing ink composition to form a green light-emission layer comprising green-emitting quantum dots and scattering particles disposed in a polymeric matrix.
10. The method of claim 9, wherein at least one of the first film-forming composition, the first light emissive particle containing composition, the second film-forming composition, and the second light emissive particle containing composition is deposited by inkjet printing.
10. The method of claim 9, wherein at least one of the first film-forming ink composition, the first quantum dot-containing ink composition, the second film-forming ink composition, and the second quantum dot-containing ink composition is deposited by inkjet printing
11. The method of claim 9, wherein each of the first light-emitting diode and the second light-emitting diode is a gallium nitride-based light-emitting diode integrated into the substrate.

12. The method of claim 9, wherein each of the first light-emitting diode and the second light-emitting diode is a blue light-emitting diode.
14. The method of claim 9, wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are blue light-emitting diodes.
13. The method of claim 9, wherein each of the first light-emitting diode and the second light-emitting diode is an ultraviolet light-emitting diode.
15. The method of claim 9, wherein the first light-emitting diode, the second light-emitting diode, and the third light-emitting diode are ultraviolet light-emitting diodes.
14. The method of claim 13, further comprising: forming a third confinement feature over the third light-emitting diode; depositing a third film-forming composition comprising curable organic molecules over the third light-emitting diode; curing the third film-forming composition to form a coupling layer; depositing a third light emissive particle containing composition comprising blue- emitting quantum dots, scattering particles, and curable organic molecules over the coupling layer; and curing the third light emissive particle containing composition to form a blue light- emission layer.
16. The method of claim 15, further comprising: forming a third sub-pixel confinement feature over the third light-emitting diode; depositing a third film-forming ink composition comprising curable organic monomers into or onto the third sub-pixel confinement feature over the third light-emitting diode; drying the third film-forming ink composition to form a third coupling layer; depositing a third quantum dot-containing ink composition comprising blue-emitting quantum dots, scattering particles, and curable organic monomers into or onto the third sub-pixel confinement feature; and drying the third quantum dot-containing ink composition to form a blue light-emission layer comprising blue-emitting quantum dots and scattering particles disposed in a polymeric matrix.
15. The method of claim 9, wherein the first film-forming composition is cured prior to depositing the first light emissive particle containing composition, and/or the second film-forming composition is cured prior to depositing the second light emissive particle containing composition, and/or the third film-forming composition is cured prior to depositing the third light emissive particle containing composition.
12. The method of claim 11, wherein the first film-forming ink composition is cured prior to depositing the first quantum dot-containing ink composition, and/or the second film-forming ink composition is cured prior to depositing the second quantum dot-containing ink composition, and/or the third film-forming ink composition is cured prior to depositing the third quantum dot-containing ink composition.
16. The method of claim 9, wherein the first light emissive particle containing composition is deposited before the first film-forming composition is cured, and/or the second light emissive particle containing composition is deposited before the second film-forming composition is cured, and/or the third light emissive particle containing composition is deposited before the third film-forming composition is cured.
13. The method of claim 11, wherein the first quantum dot-containing ink composition is deposited before the first film-forming ink composition is cured, and/or the second quantum dot-containing ink composition is deposited before the second film-forming ink composition is cured, and/or the third quantum dot-containing ink composition is deposited before the third film-forming ink composition is cured.
17. A method of forming a color conversion display device, the method comprising forming a plurality of pixels on a display device substrate, wherein the pixels are formed on the display device substrate using the method of claim 9.
17. A method of forming a color conversion display device, the method comprising forming a plurality of the pixels on a display device substrate, wherein the pixels are formed on the display device substrate using the method of claim 9.
18. A method of forming a display, the method comprising: forming a plurality of pixels on a semiconductor substrate each pixel comprising a red sub-pixel, a green sub-pixel, and a blue sub-pixel, wherein the pixels are formed by: forming a first light-emitting diode, a second light-emitting diode, and a third light-emitting diode on the semiconductor substrate; forming a first confinement feature over the first light-emitting diode; forming a second confinement feature over the second light-emitting diode; forming a red light emission-layer over the first light-emitting diode by depositing an ink comprising red-emitting particles and scattering particles over the first light- emitting diode and curing the ink to provide the red sub-pixel; forming a green light emission layer over the second light-emitting diode in the second confinement feature by depositing an ink comprising green-emitting particles and scattering particles over the second light-emitting diode and curing the ink to provide the green sub-pixel; and forming a blue light emission layer over the third light-emitting diode by inkjet depositing an ink comprising blue-emitting particles and scattering particles over the third light-emitting diode and curing the ink; dicing the substrate into pieces, each of the pieces comprising one or more, but not all, of the pixels; and transferring one or more of the pieces to a display substrate.
18. A method of forming a display, the method comprising: forming a plurality of pixels on a semiconductor substrate each pixel comprising a red sub-pixel, a green sub-pixel, and a blue sub-pixel, wherein the pixels are formed by: forming a first light-emitting diode, a second light-emitting diode, and a third light-emitting diode on the semiconductor substrate; forming a first sub-pixel confinement feature over the first light-emitting diode; forming a second sub-pixel confinement feature over the second light-emitting diode; optionally, forming a third sub-pixel confinement feature over the third light-emitting diode; forming a red light emission-layer over the first light-emitting diode in the first pixel confinement feature by depositing an ink composition comprising red-emitting quantum dots into or onto the first pixel confinement feature and drying the ink composition into a solid film to provide the red sub-pixel; forming a green light emission layer over the second light-emitting diode in the second pixel confinement feature by depositing an ink composition comprising green-emitting quantum dots into or onto the second pixel confinement feature and drying the ink composition into a solid film to provide the green sub-pixel; and optionally, forming a blue light emission layer over the third light-emitting diode in the third pixel confinement feature by inkjet depositing an ink composition comprising blue-emitting quantum dots into or onto the blue pixel confinement feature and drying the ink composition into a solid film; dicing the substrate into pieces, each of the pieces comprising one or more, but not all, of the pixels; and transferring one or more of the pieces to a display substrate.
19. The method of claim 18, wherein each of the first, second, and third light- emitting diodes is a gallium nitride-based light-emitting diode integrated into the substrate.
19. The method of claim 18, wherein the first, second, and third light-emitting diodes are gallium nitride-based light-emitting diodes integrated into the substrate.
20. The method of claim 18, wherein the green sub-pixels have emission surface areas that are larger than emission surface areas of the red sub-pixels and the emission surface areas of the blue sub-pixels.
22. The method of claim 18, wherein the green sub-pixels have emission surface areas that are larger than emission surface areas of the red sub-pixels and the emission surface areas the blue sub-pixels.
21. The method of claim 18, wherein at least one of the ink comprising red-emitting quantum dots and the ink comprising blue-emitting quantum dots is deposited by inkjet printing.
23. The method of claim 18, wherein at least one of the ink composition comprising red-emitting quantum dots and the ink composition comprising blue-emitting quantum dots is deposited by inkjet printing.	


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892